Citation Nr: 0618992	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  02-20 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an initial evaluation for the service-
connected post-traumatic stress disorder (PTSD), including 
higher than 30 percent prior to June 1, 2005 and 50 percent 
thereafter.  

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).  




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1960 to 
August 1963 and from November 1963 to October 1966.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2001 in which the RO granted service connection and assigned 
an initial rating of 30 percent for PTSD.  

Also, this case arises on appeal from a rating decision dated 
in December 2002 when the RO denied a TDIU rating and 
continued the initial 30 percent rating for service-connected 
PTSD.  

In January 2004, the Board remanded the veteran's case for 
additional evidentiary development.  

In a September 2005 rating decision, the RO assigned a 50 
percent rating for the service-connected PTSD, effective on 
June 1, 2005.  


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  The service-connected PTSD is shown to have been 
productive of a disability picture that more nearly 
approximated that of occupational and social impairment with 
reduced reliability or difficulty in establishing and 
maintaining effective work and social relationships prior to 
June 1, 2005.  

3.  The service-connected PTSD is not shown to have been 
productive of occupational and social impairment consistent 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood or inability to 
establish and maintain effective relationships during this 
appeal.  

4.  The service-connected PTSD alone is not shown to preclude 
the veteran from securing and following substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  For the period of the appeal prior to June 1, 2005, the 
criteria the assignment of a disability rating in excess of 
50 percent for the service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.125, 4.126, 4.130 including Diagnostic Code 
9411 (2005).  

2.  For the period of the appeal, the criteria the assignment 
of a disability rating in excess of 50 percent for the 
service-connected PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.125, 4.126, 4.130 including Diagnostic Code 9411 
(2005).  

3.  The criteria for the assignment of a total disability 
rating based on individual unemployability due to service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. § § 3.340, 4.16(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  

VCAA also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the veteran's claims, the Board notes that 
the RO issued letters dated in March 2001, December 2001, 
June 2002 and July 2003 that informed the veteran of the 
medical and other evidence needed to substantiate his claim 
and what medical or other evidence he was responsible for 
obtaining.  VA also identified which evidence it was 
responsible for obtaining.  

Also, in the December 2002 and June 2003 Statements of the 
Case, the veteran was provided the regulations pertaining to 
VA's duty to assist in the development of claims under 38 
C.F.R. § 3.159, as well as, the pertinent rating schedule 
provisions regarding his claim for increase and a TDIU.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the veteran has been accorded VA examinations that 
were completed in April 2000, in July 2002 and most recently 
in June 2005.  

The Board notes that the veteran has not suggested that there 
are missing VA or private medical records that need to be 
obtained, and the Board is not aware of any such records.  

Nor is the Board aware of any additional evidence that could 
assist the veteran in substantiating his claims.  Therefore, 
the facts relevant to the veteran's claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations.  See Wensch v. Principi, 15 Vet App 362 (2001); 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  The 
Board will proceed to decide the veteran's claim on the 
merits.  


PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.  

Since the veteran appealed the initial rating assigned for 
his psychiatric disorder, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor.  38 
C.F.R. § 4.3.  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The service-connected PTSD is evaluated under Diagnostic Code 
9411. The regulations establish a general rating formula for 
mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms. 

However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  

Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.  

The current 50 percent disability rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating include occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

The criteria for a 100 percent rating require total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130.  

Upon VA examination in April 2000, a Global Assessment of 
Functioning (GAF) score of 60 was assigned.  A July 2002 VA 
examination report shows a GAF score of 58.  On VA 
examination in June 2005, the veteran was assigned a GAF 
score of 50.  

The Board notes that a GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  

A GAF score of 51-60 contemplates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  See DSM-IV at 44-47.  

A GAF score of 41 to 50 reflects a serious level of 
impairment, e.g., suicidal ideation, severe obsessive 
rituals, frequent shoplifting or serious impairment in 
social, occupational or school functioning, e.g., no friends, 
unable to keep a job.  Id.  

However, the Board finds on review of the entire evidentiary 
record that a disability rating higher than a 50 percent 
rating is not assignable in this case.  

The Board notes in this regard that the service-connected 
PTSD is not shown to produce occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting) or inability to establish and maintain effective 
relationships at any time during the course of the appeal.  

On the most recent VA examination in June 2005, the veteran 
was found to have been alert and oriented to personal 
information and place.  Temporal orientation was normal, and 
the veteran provided an accurate history.  The examiner 
reported adequate insight, blunted affect and normal response 
latencies.  

The veteran demonstrated adequate attention and was not 
distractable.  Spontaneous speech was fluent, grammatic and 
free of paraphrasias.  

The VA examiner noted that, during the interview, the veteran 
was logical and goal-oriented.  He reported having was 
described as moderate dysphoria and crying spells three to 
four times per week.  He denied having guilt and appetite 
disturbance but reported having anergia, anhedonia, 
hopelessness, helplessness and decreased self-esteem.  

The veteran noted intermittent suicidal ideation without plan 
and denied homicidal ideation and plan.  The veteran 
displayed no evidence of disorder in thought process or 
content and the veteran maintained good eye contact with no 
pressured speech or grandiosity noted.  

The veteran displayed no motor overactivity or restlessness.  
The examiner's diagnostic impression included that of chronic 
PTSD with major depressive disorder.  

The Board notes that the VA examiner opined that the veteran 
"continued to demonstrate symptoms consistent with PTSD and 
major depressive disorder."  His current presentation was 
noted to be "somewhat worse than that observed three years 
ago."  

Significantly, the examiner opined that the current 
psychiatric presentation resulted in a "moderate degree of 
social functioning and a moderate degree of impairment in 
occupational functioning."  His overall level of disability 
was described as being moderate.  

The earlier medical records dated from 2000 to 2005 reflect 
the veteran's ongoing visits to the Vet Center for treatment 
of PTSD symptoms.  The veteran's highest GAF score documented 
in VA medical records in March 2000 was 55.  In November 
2000, the veteran's GAF score was 49.  

In February and November 2001 and March and July 2002, the 
examiner noted the veteran's continued report of sleep 
disturbance.  His mood was reported as anxious and depressed.  
The veteran's GAF score at the time of examination was 52 
with a past GAF score of 53.    

In March 2003, the veteran reported that he was "feeling 
much the same since last visit" with continued sleep 
disturbance complaints.  His  mood was reported as anxious 
and depressed with concentration difficulty and crowd 
avoidance.  

The veteran's lowest assigned GAF score was 40, documented on 
mental health note in October 2003.  The examiner noted an 
Axis IV diagnosis of "significant financial stressors."  

On mental health evaluation in September 2004, the veteran 
had an assigned GAF score of 46.  He appeared neatly dressed, 
alert, pleasant, and cooperative.  He denied symptoms of 
major depression and reported improvement in symptoms of 
irritability and decreased frustration tolerance.  

His chief complaint was that of poor sleep that the examiner 
opined could be secondary to PTSD or other medical 
conditions, especially compromised pulmonary function.  

In an August 2005 mental health note, the examiner reported 
that the veteran denied having depressive symptoms, suicidal 
and homicidal ideation, paranoia, and audio/visual 
hallucinations.  His affect was noted to be full and mood, 
unremarkable.  It was noted that the veteran's main complaint 
was sleep and depression.  

A review of Social Security Administration (SSA) medical 
records related to the award of disability benefits for gout 
and hypertension reflect psychiatric evaluation of the 
veteran in October and November 2000.  

In October 2000, the SSA examiner reported that the mental 
status examination did not indicate the presence of 
significant emotional difficulties or major limitations in 
intellectual functioning.  

The veteran reported enjoying reading, watching baseball, 
being involved in community service work, and active in his 
VFW ledge and the Shrine.  The examiner observed calm mood, 
appropriate affect, and logical and coherent thought 
processes.  

In November 2000, the SSA examiner noted that the veteran's 
psychiatric impairment, manifested by affective disorders and 
anxiety-related disorders, was not severe.  The examiner 
noted the veteran had good thinking, excellent memory recall 
and ability to maintain activity level.  Also noted was VA's 
diagnosis of PTSD and the veteran's depressive reaction.   

The veteran's only psychiatric care had been medication for 
depression and anxiety from VA and individual therapy.  

On recent VA examination June 2005, the veteran was noted to 
complain of PTSD symptoms that included insomnia, nightmares, 
night sweats, flashbacks, audio hallucinations, intrusive 
thoughts and anxiety.  

The VA examiner reported that the veteran exhibited isolative 
behavior around the family and had no friends.  Also noted 
was the veteran's emotional blunting and periods of anger 
control difficulty with hyperstartle reflex to sound and 
avoidance of war programs.  

The veteran reported receiving outpatient psychiatric and 
drug treatment for his PTSD symptoms.  The veteran stated 
that he had not worked for almost 9 years and that he 
received Social Security disability for hypertension and 
arthritis, but was still capable of performing his activities 
of daily living.  

Given this evidence reflects worsening of his PTSD symptoms 
over the course of the appeal, the Board finds that service-
connected disability picture to have more nearly approximated 
the criteria for currently assigned 50 percent evaluation to 
be applied prior to June 1, 2005.  

Although the veteran is shown to have some depression, he 
does not have any symptoms, such as obsessional rituals that 
interfere with routine activities, illogical speech, near-
continuous panic attacks, neglect of personal hygiene, or 
impaired impulse control.  

The recent VA examination report indicates he has a good 
relationship with his wife of 42 years and is capable of and 
routinely performs his activities of daily living.  These 
findings would not reflect deficiencies in most areas in the 
Board's opinion 

Most significantly, the VA examiner opined that the veteran's 
"current psychiatric presentation is resulting in a moderate 
degree of impairment in social functioning and a moderate 
degree of impairment in occupational functioning."  

Also, in recent VA outpatient psychiatric treatment records 
dated in May and August 2005, the veteran denied any active 
depressive symptoms, suicidal/homicidal ideation, paranoia, 
and audio/visual hallucinations.  His affect was noted to be 
full and mood was unremarkable.  

Hence, given the overall evidentiary record, the Board finds 
that the medical evidence does not show symptoms so severe as 
to warrant a 70 percent rating for any time since the veteran 
filed a claim in May 2001.  


TDIU

Total disability ratings for compensation may be assigned, 
where the scheduler rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § § 
3.340 and 4.16(a) (2005).  

If, however, there is only one such disability, it shall be 
ratable at 60 percent or more, and, if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2005).  

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  See 38 C.F.R. § 
3.341(a) (2005).  

In this case, the RO received the veteran's application for 
increased compensation based on unemployability (VA Form 21- 
8940) in January 2002.

Service connection is currently in effect for PTSD, rated as 
50 percent disabling under 38 C.F.R. § 4.126, Diagnostic Code 
(DC) 9411.  

Thus, his service-connected disability cannot be found to 
meet the percentage requirements of 38 C.F.R. § 4.16(a).  

In addition, based on a review of the entire evidentiary 
record, the Board finds that the service-connected PTSD 
disability picture alone is not shown to be productive of an 
inability to obtain and maintain substantially gainful 
employment in this case.  

Accordingly, a total disability rating based on individual 
employability due to service-connected disability is not 
warranted.  38 U.S.C.A. § 5107(b) (West 2002).  



ORDER

An initial rating of 50 percent for the service-connected 
PTSD for the period of the appeal prior to June 1, 2005 is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  

An initial rating in excess of 50 percent for the service-
connected PTSD is denied.  

A total disability rating based on individual unemployability 
due to service-connected disability is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


